SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

315
CA 10-02215
PRESENT: SMITH, J.P., FAHEY, CARNI, LINDLEY, AND GORSKI, JJ.


GLENEAGLES SHOPPING CENTER PLANO, TX. LIMITED
PARTNERSHIP, PLAINTIFF-APPELLANT,

                      V                                             ORDER

FITNESS EVOLUTION, L.P., JOSEPH S. MULROY,
DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.


BOND, SCHOENECK & KING, PLLC, ROCHESTER (BRIAN LAUDADIO OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

ELLENOFF GROSSMAN & SCHOLE LLP, NEW YORK CITY (RICHARD P. KAYE OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (William
P. Polito, J.), entered August 27, 2010. The order granted the motion
of defendants Fitness Evolution, L.P. and Joseph S. Mulroy to dismiss
the complaint.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on April 1, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    April 29, 2011                      Patricia L. Morgan
                                                Clerk of the Court